Title: To James Madison from Carlos Martínez de Yrujo, 22 October 1804 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


22 October 1804, Philadelphia. Although he has known for several weeks from the newspapers about the efforts of Nathaniel Kemper and other American citizens to attack the fort at Baton Rouge and to incite the inhabitants of West Florida to revolt, he deferred making the appropriate representations to the U.S. government on the subject until he received the news in a more authentic mode. Since returning from Washington, he has seen some letters from very respectable persons at New Orleans that confirm the criminal attempt of Nathaniel Kemper and other American citizens who entered under arms into Spanish territory, seized several local officials, published a proclamation with the aim of inciting the Spaniards to revolt against their sovereign, and endeavored to overpower Baton Rouge by a sudden assault. Kemper was repulsed before the fort at Baton Rouge and, pursued by the local militia, retreated from Bayou Sara, where he had been headquartered, and returned with the band of ruffians who accompanied him to American territory, where, to the scandal of all honorable people, he continues unmolested, unpersecuted by the government, boasting of his reprehensible intentions. The good opinion Yrujo has of the U.S. government and of its desires to preserve the peace, treating its neighbors as it would wish to be treated by them, has made him expect that JM would hear with proper indignation not only of the criminal attempt of Nathaniel Kemper and the American citizens who accompanied him in it, but also of the negligence of the authorities of the Mississippi Territory in not pursuing and punishing those disturbers of the public peace, violators of the rights of Charles IV, who are responsible for an act that could be dangerous in its consequences to the peace between the king and the United States. For these reasons and with the aim of preventing in future such scandalous attempts, degrading as well to a government that tolerates them, he cannot help resorting to JM as he has, asking most seriously that the government of the United States, in satisfaction of the offense done to the king, resolve upon the prosecution and punishment of Nathaniel Kemper and the rest of those American citizens who were companions and cooperators in his uprising in West Florida, and just as he awaits this equitable solution from the honor and good faith of the U.S. government he asks as well that JM will have the goodness to inform him of the means that the administration will take for that punishment of the guilty parties that he is thus required to solicit.
